Citation Nr: 1242700	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 and from October 1995 to March 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In August 2008, April 2009, July 2010, and March 2012, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  The issue has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case as there has not been compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that an appellant has a right to compliance with remand directives of the Board and the Board errs if it does not ensure such compliance).  

The Veteran contends that he has a current left ankle disability resulting from an ankle sprain suffered during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

November 1994 service treatment records document that the Veteran suffered a left ankle sprain.  In December 2006, he underwent a VA compensation and pension examination of his left ankle.  The examiner included findings that the Veteran had pain over the left anterior talo-fibular ligament, had excess fatigability with use, and that after repetitive motion he lost 5 degrees of functional range of motion in inversion.  The examiner diagnosed hypertrophic scarring of the anterior talo-fibular ligament and offered an expert opinion that the Veteran's left ankle pain was due to his sprain during active service.  

The Veteran appealed the RO's denial of his claim and the Board subsequently remanded the issue to the RO via the AMC for additionally development, most recently in March 2012.  In that March 2012 remand, the Board requested an expert medical opinion; specifically, the Board requested that an orthopedist determine the etiology of the left ankle hypertrophic scarring of the anterior talo-fibular ligament diagnosed in December 2006.  The Board asked that the physician address whether it is at least as likely as not that the in-service 1994 left ankle sprain caused or aggravated the left ankle hypertrophic scarring anterior talo-fibular ligament condition.  

In April 2012, a VA physician stated that the claims file had been reviewed but, given that the physician could not determine how the December 2006 examiner had determined that the Veteran had hypertrophic scarring of the left ankle anterior talo-fibular ligament, the physician could not determine the etiology of the condition.  The physician stated that the December 2006 examination findings were normal and x-rays were normal and that the Veteran was found to have normal ankles during a 2009 examination.  

The examiner then stated as follows:  

The in-service ankle sprain occurred in 1994.  However, there is no documentation of chronicity in his available medical records, therefore: it is less likely than not (LESS THAN 50% PROBABILITY) that the left ankle sprain is the etiology/cause/aggravating factor of the ankle diagnosis on 12/16/2006 (12 years later).  

Included in the claims file was a statement from September 2010 in which the Veteran reported that he has had constant pain in the left ankle since the in-service sprain and that the ankle gives out on him and he loses his balance.  The April 2012 report contains no comment as to the Veteran's report of continuity of symptomatology.  The Court of Appeals for Veterans Claims has held that an examination is inadequate if the examiner ignores a veteran's assertions of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 301, 311 (finding error where "the VA examiner did not indicate whether he considered Mr. Barr's assertions of continuity of symptomatology").  Thus, the April 2012 opinion, based on lack of medical documentation of chronicity but without comment on the Veteran's report of continuity of symptomatology, is inadequate.  

Additionally, the opinion regarding his hypertrophic scarring of the left talo-fibular ligament is not adequate.  First, the Board's remand directive did not include a request to determine if the Veteran had the diagnosed condition, but rather to determine the etiology of the condition.  Second, the examiner based the opinion in part on a conclusion that the December 2006 left ankle examination findings were normal.  However, this appears to be inconsistent with the December 2006 findings of pain, excess fatigability on use, and loss of range of motion after repetitive motion.  

For the reasons just discussed, the Board finds that there has not been compliance with the March 2012 remand and another remand is necessary.  The requested opinion must be provided by a physician who has not previously rendered an opinion on this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims folder to be reviewed by an orthopedist (a medical doctor) regarding whether the Veteran's left ankle hypertrophic scarring anterior talo-fibular, ligament, which was offered as a diagnosis following a December 2006 VA orthopedic examination, is related to his in-service November 1994 left ankle sprain.  The examining physician must be a physician who has not previously offered an opinion as to this issue.  The examining physician is advised that whether the Veteran has left ankle hypertrophic scarring anterior talo-fibular ligament is not the issue upon which the Board is requesting an opinion but rather, whether such already diagnosed condition is related to the in-service sprain.  Specifically, the issue upon which the Board requires an expert opinion is as follows:  Whether it is at least as likely as not (a 50 percent or greater probability) that the 1994 left ankle sprain resulted (either in whole or in part) in his diagnosed left ankle hypertrophic scarring anterior talo-fibular ligament.  A complete rationale must be provided to support any conclusion reached and such rationale must address the Veteran's reports of continuity of left ankle symptomatology since the 1994 sprain.  Those reports are found in September 2010 and May 2012 documents associated with the claims file.  

2.  After ensuring that the opinion is adequate, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


